Citation Nr: 1531814	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active duty service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran presented testimony at Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  The transcript has been associated with the claims folder.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A review of the Veteran's VA treatment records and private treatment records reveal that the Veteran was diagnosed with coronary artery disease and hypertrophic cardiomyopathy.  The Veteran alleges that his heart conditions are the result of his in-service exposure to herbicides, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection due to exposure to herbicides, including Agent Orange, or alternatively as directly related to exposure to Agent Orange during active duty service aboard the USS Ingersoll (DD 652).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include coronary artery disease, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).  

A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  Not all herbicide agent exposure qualifies for presumptive service connection, however. 38 U.S.C.A. § 1116 (f) states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307 (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram.  

"Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

The USS Ingersoll is included on the list of ships which temporarily operated in Vietnam inland waters of the Saigon River from October 24 through 25 of 1965.  However, based on his own testimony and his service personnel records, the Veteran did not board the USS Ingersoll until April 1966, approximately six months after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve on board the USS Ingersoll until six months after operation in Vietnam inland waterways, he was not presumptively exposed to herbicide agents.

However, the question of whether the Veteran's heart conditions are the result of direct exposure to herbicides, including Agent Orange must be addressed.  The Veteran has asserted that because the USS Ingersoll was not decontaminated between the October 1965 operation in Vietnam inland waterways and April 1966, when the Veteran boarded, then herbicides were still present aboard the ship.

In April 2015, the Veteran testified before the undersigned VLJ in a Board videoconference hearing.  During the hearing, he referred to a statement by the Executive Officer of the USS Ingersoll which noted that crewmembers joining the USS Ingersoll in 1966 and later were equally exposed to Agent Orange due to no action being taken to decontaminate the ship upon return to San Diego in 1965.   
In light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicides, to include Agent Orange during service aboard the USS Ingersoll (DD 652).

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

2.  After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's heart conditions, including coronary artery disease and hypertrophic cardiomyopathy, as due to herbicide exposure, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorder is caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicides.

a. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on report or evidence obtained in accordance with the directives in this remand.

b.  All testing deemed necessary should be performed. 

c.  A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




